Citation Nr: 1602103	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar strain.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran  represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982. 

This appeal to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating then in effect for the Veteran's service-connected lumbar strain.  In an August 2008 rating decision, the RO granted an increased rating from 10 percent to 20 percent for the lumbar strain effective March 14, 2007, the date of receipt of this claim.  

In a February 2011 decision, the Board denied the claim for a rating higher than 20 percent for the lumbar strain.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated the February 2011 Board decision and remanded the Veteran's claim for a rating higher than 20 percent for the lumbar strain.  

In April 2012, the Board remanded the claim for additional development.  The claim has now been returned to the Board.  

On his April 2015 substantive appeal, the Veteran requested that he be scheduled for a Board hearing by live videoconference at the local RO office.  The Veteran's hearing was scheduled for October 2015.  In a November 2015 correspondence, the Veteran requested to cancel the hearing scheduled.  In light of the Veteran's correspondence, the hearing was cancelled.  No subsequent hearing has been requested.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2011 memorandum decision, the Court noted that the Board's decision erred by failing to provide an adequate statement of reasons or bases, as required under 38 U.S.C.A. § 7104(d)(1).  Specifically, the Board did not adequately discuss the June 2008 VA examiner's diagnosis of degenerative disc disease (DDD) of the lumbar spine.  In an April 2012 remand, the Board notes it was in fact the October 2009 VA examiner that provided a diagnosis of DDD of the lumbar spine.  As such, the Board remanded the claim to determine whether the DDD of the lumbar spine is caused or aggravated by the service-connected lumbar strain.  

The Veteran was afforded a VA examination in February 2015.  The VA examiner confirmed a diagnosis of lumbar strain with DDD.  The examiner also opined that the impact of the Veteran's DDD is associated the service-connected lumbar strain and that it is a progression of the lumbar strain.  At the examination, the examiner indicated that the Veteran did not have flare-ups, did not report flare-ups, and the examination neither supports nor contradicts the Veteran's statements regarding functional loss during flare-ups.  However, the examiner did not address the January 2013 lay statement from L.B., stating that the Veteran has constant pain every morning and requires assistance in his daily routine, such as getting out of bed, washing, dressing and tying his shoes.  Accordingly, the Board finds that the February 2015 examination is inadequate.  

With regards to the TDIU claim, the examiner noted that the Veteran's back condition impacts his ability to work but also provided that the Veteran has been working at a thrift store for about a year since relocating to Raleigh, North Carolina.  Thus, it is unclear from the record whether the Veteran has been employed for the entire relevant period on appeal.  The Board notes that a November 2010 treatment record from the Miami Healthcare System (HCS) provided that the Veteran was out of work for 13 years.  Thus, the evidence of record is unclear as to whether the Veteran's service-connected disabilities have rendered him unemployable for any relevant period on appeal.  Accordingly, a VA opinion addressing the Veteran's employability throughout the period on appeal is warranted.  Additionally, the TDIU claim is inextricably intertwined with the increased rating issues on appeal that are the subject of this remand.  Harris v. Derwinski, 1 Vet. App. 180, 183   (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.  Finally, the Board notes that the Veteran has not received notice regarding what is necessary to substantiate a claim for TDIU, nor has he received the appropriate application for TDIU.  On remand, he should be provided with such notice and application and be invited to complete the application with information regarding past employment and education.

Finally, the record reflects there are may be outstanding treatment records.  The Board notes that the Veteran's file contains treatment records through July 2012, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Hampton VAMC (since July 2012) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2015) with regard to requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar strain with degenerative disc disease (DDD), including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a)  The examiner should discuss the current nature and severity of all manifestations of the Veteran's lumbar strain with DDD.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.

b)  The examiner should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

c)  The examiner should state whether the Veteran has any neurological impairment associated with his back disability, to include bowel or bladder impairment, erectile dysfunction, and/or radiculopathy.  If the examiner finds that there are neurological manifestations, he or she should indicate the nerve affected as well as the nature and severity, i.e., mild, moderate, or severe, of any impairment.

d)  Comment on the functional impact that the Veteran's lumbar strain with DDD has on his daily life and employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.    Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated under 38 C.F.R. § 4.16(a), and include consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b)

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




